Tilson, Judge:
This appeal involves the proper dutiable value of certain ginger imported at the port of Los Angeles. On the basis of a %>ro forma invoice it was ■ entered and appraised at .08K cents per pound, as representing the export value. At the trial it was conceded that the proper market value of this ginger was $10.50 per 100 pounds, c. i. f. Los Angeles.
On the basis of this concession I find and hold the proper dutiable export value of the ginger to be $10.50 per 100 pounds, plus cases and packing of $8.32, less nondutiable charges of shipping expenses, 52 cents; Marine insurance of $9.72; War Risk insurance of $2.50; Stamp on bill of lading of 33 cents; Ocean freight of $20.54 and consular fee of $2.50. Judgment will be rendered accordingly.